United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2188
                                   ___________

Lucie Kouadio,                          *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Michael B. Mukasey,1 Attorney           *
General,                                * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: August 5, 2008
                                Filed: August 8, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Lucie Kouadio, a native and citizen of the Ivory Coast, petitions for review of
an order of the Board of Immigration Appeals, which dismissed her appeal of an
Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under
the Convention Against Torture (CAT).



      1
       Michael B. Mukasey has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rules of Appellate
Procedure 43(c).
       This court lacks jurisdiction to review the determination that Kouadio’s
application for asylum was untimely. See 8 U.S.C. § 1158(a)(3); see also Ngure v.
Ashcroft, 367 F.3d 975, 989 (8th Cir. 2004) (judicial review of finding that alien did
not show changed or ordinary circumstances relating to delay in filing asylum
application is precluded).2 To the extent Kouadio has properly challenged the denial
of withholding of removal and CAT relief, see Meyers v. Starke, 420 F.3d 738, 742-
43 (8th Cir. 2005) (to be reviewable, issue must be presented with some specificity),
we find that those claims were properly denied, see Beck v. Mukasey, 527 F.3d 737,
739-40 (8th Cir. 2008) (standard of review). For purposes of withholding of removal,
the record does not establish a clear probability of future prosecution on account of
a protected ground, see id. at 739; and Kouadio’s contention that Muslim rebels will
harm her due to her religion and ethnicity is not supported by documentary evidence,
see Gebrehiwot v. Ashcroft, 374 F.3d 723, 726 (8th Cir. 2004) (given State
Department’s expertise in international affairs, it is reasonable for IJ to rely on
Department’s evaluation of current country conditions as they relate to likelihood of
future persecution). We also agree with the IJ that Kouadio did not show eligibility
for CAT relief, namely, that she would likely be subjected to torture which a public
official inflicted or instigated, or to which the official consented or acquiesced, see
Miah v. Mukasey, 519 F.3d 784, 788 (8th Cir. 2008); and we note that the evidence
she references on appeal does not help her.

      Accordingly, we deny the petition for review.
                     ______________________________




      2
        As to Kouadio’s request to remand for reconsideration of whether she is
entitled to voluntary departure, we also lack jurisdiction to consider the denial of
voluntary departure. See 8 U.S.C. § 1229c(f); Fofanah v. Gonzales, 447 F.3d 1037,
1040-41 (8th Cir. 2006).
                                          -2-